Citation Nr: 0110217	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.

2. Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for both a right hip 
disability and a back disability.  A hearing was held before 
the RO in August 2000.


REMAND

The veteran contends that his right hip disability, which 
resulted in a right hip replacement, as well as his back 
disability, are related to service.  Specifically, the 
veteran contends that the time he spent playing basketball 
while in service caused the osteoarthritis which required his 
hip replacement.  Further, the veteran contends that his back 
disability is either directly related to the time he spent 
playing basketball in service, or is a result of his hip 
disability.

The Board notes that the veteran clearly has a present hip 
disability, as the medical records in his claims folder 
clearly indicate that he had such severe osteoarthritis that 
he had to have his right hip entirely replaced.  Further, in 
the report of X-rays dated August 1999, the examiner 
indicated that the veteran had mild to moderate L5-S1 
discogenic disease, thus, the veteran seems to also have a 
current back disability.  However, service medical records 
contain no record of treatment for any hip or back injury or 
disability in service.  However, the veteran has submitted an 
opinion from James S. McHome, M.D., F.A.C.S., dated July 
2000, which indicates that the veteran's progressive 
degenerative joint disease of the right hip may have been 
aggravated by his many years of playing basketball and other 
strenuous activities in the service and throughout college.  
The Board notes the somewhat speculative nature of this 
opinion, and the fact that the examiner indicated that the 
veteran's disability may have been aggravated by the his time 
spent playing basketball outside of service, as well while in 
service, but did not indicate what had caused the veteran's 
disability.

Further, although the veteran was given a VA examination 
August 1999, the report of that examination does not offer an 
opinion as to whether any hip disability the veteran suffers 
from is related to service, or whether any back disability 
the veteran suffers from is either related to service or 
related to his hip disability.

In light of the speculative nature of the one opinion of 
record, the Board is of the opinion that a VA examination 
should be conducted in order to better shed light on the 
nature and etiology of the veteran's hip and back conditions.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In the instant case, the veteran was never properly informed 
of the types of evidence he would need to submit to maintain 
his claim, specifically, medical evidence linking his hip and 
back disability to service.  Under the VCAA, there is imposed 
on VA a duty to provide notice of the information, medical 
evidence, and lay evidence necessary to support a claim.  

As such, and mindful of the new law, the Board is of the 
opinion that this claim must be remanded to ensure that the 
notice provisions of the Veterans Claims Assistance Act are 
complied with, and as well to obtain a medical opinion as to 
whether any hip or back disability the veteran suffers from 
is related to service.  Prior to doing so, all available 
records reflecting treatment and evaluation of the right hip 
and back should be secured, so that the examiner's opinion is 
based on a complete history.  

As such, this case is REMANDED for the following development:

1. The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent 
medical records from VA or other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  

2. The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and should be provided 
the opportunity to do so.  In this 
regard, he should be advised that he 
should indicate all sources of medical 
care or evaluation for his back and 
hip disabilities from the time of his 
discharge from military service.  Such 
may take the form of employment and 
insurance examinations, and any 
records compiled in association with 
claims for benefits such as Social 
Security or workers' compensation 
benefits.  

3. After associating with the claims file 
all records received pursuant to the 
development requested in the 
paragraphs above, the RO should have 
the veteran scheduled for a 
comprehensive VA orthopedic 
examination in order to ascertain the 
nature and severity of his back and 
right hip disabilities.  It is 
imperative that the physician who is 
designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should 
be reported in detail.  The examiner 
should offer an opinion, with respect 
to any right hip or back disability 
diagnosed, as to whether it is as 
least as likely as not that any hip 
disability the veteran suffers from 
was incurred or aggravated in service, 
and as to whether it is as least as 
likely that any back disability the 
veteran suffers from was either 
incurred or aggravated in service, or 
was incurred as the result of the 
veteran's hip disability, or is 
aggravated by this disability.  The 
complete rationale for each opinion 
expressed must be provided. 

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider these claims on the 
basis of all pertinent medical 
evidence of record and legal 
authority.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all 
concerns noted in this REMAND. 

7. If any of these claims remains denied, 
the veteran should be provided with an 
appropriate supplemental statement of 
the case and afforded the applicable 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




